Exhibit 10.19

 

METRO CITY BANK

$1,267,000.00

June 8, 2012   

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order Metro City Bank or its successors or assigns at
5441 Buford Highway, Suite 109, Atlanta, GA  30340, or such other place as the
holder hereof may from time to time designate in writing, the principal sum of
One Million Two Hundred Sixty-Seven Thousand and No/100 Dollars ($1,267,000.00),
plus interest on the unpaid principal balance at the rate specified below. 
Interest shall be calculated on the basis of the actual number of days elapsed
over a year of 360 days.

 

The interest rate shall be fixed at six and 25/100ths (6.25%) percent continuing
through and until the Maturity Date (hereinafter defined).

 

The repayment of this note shall be as follows:

 

(i)

On July 11th, 2012 (the “Maturity Date”), the entire outstanding principal
balance of the indebtedness hereby evidenced, together with all accrued but
unpaid interest thereon, and all other sums due to holder hereunder shall be due
and payable in full.

 

Payments, when made, shall be applied in a manner and order according to the
sole discretion of the holder of this Note.

 

If any payment required to be paid by this Note is not paid in full within ten
(10) days after its scheduled due date, the holder hereof may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.

 

The undersigned and all guarantors and endorsers of this Note waive presentment,
demand, protest and notice of non-payment and each of the undersigned is bound
as a principal and not as a surety.  The undersigned and all guarantors and
endorsers hereof agree to any extensions of time of payment and partial payment,
before, at or after maturity, without notice.  This Note shall bear interest at
the rate of four points (4.00%) per annum above the interest rate otherwise
payable under the terms of this Note after maturity or in the event of default
until paid in full.

 

This Note and any extensions or renewals hereof is secured by (i) that certain
Mortgage and Security Agreement dated of even date herewith and filed in the
Recorder’s Office of Stone County, Arkansas, and any and all amendments and
replacements thereto, executed by the undersigned in favor of Metro City Bank
and (ii) other security.

 

--------------------------------------------------------------------------------


 

Failure to make any payment when due, or any default under any encumbrance or
agreement securing this Note, or any default in any document executed
simultaneously herewith in connection with the loan, shall cause the entire
remaining unpaid balance of principal and interest to be declared immediately
due and payable at the option of the holder of this Note.

 

In the event holder shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
undersigned, jointly and severally if more than one, agrees to pay reasonable
attorney’s fees for services of such counsel, whether or not suit is brought,
plus costs incurred in connection therewith.  Time is of the essence of this
Note.

 

This Promissory Note will be governed by, construed and enforced in accordance
with federal law and the laws of the State of Georgia, except and only to the
extent of procedural matters related to the perfection and enforcement of
Lender’s rights and remedies against the real and personal property collateral,
which matters shall be governed by the laws of the State of Arkansas.  However,
in the event that the enforceability or validity of any provision of this
Agreement is challenged or questioned, such provision shall be governed by which
whichever applicable state or federal law would uphold or would enforce such
challenged or questioned provision.  The loan transaction which is evidenced by
this Note has been applied for, considered, approved and made, and all necessary
loan documents have been accepted by Lender in the State of Georgia.

 

If the Note is mutilated, lost, stolen or destroyed, then upon surrender thereof
(if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the undersigned shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.

 

 

 

MT. V PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(L.S.)

 

Christopher F. Brogdon, Manager

 

3

--------------------------------------------------------------------------------